UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53



             United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                        August 26, 2005

                                             Before

                              Hon. ILANA DIAMOND ROVNER, Circuit Judge

                              Hon. TERENCE T. EVANS, Circuit Judge

                              Hon. ANN CLAIRE WILLIAMS, Circuit Judge

Nos. 02-4222 & 02-4224

UNITED STATES OF AMERICA,                             Appeals from the United States
                  Plaintiff-Appellee,                 District Court for the
                                                      Central District of Illinois
       v.
                                                      No. 00-CR-30021
ROBERT T. MITRIONE and
MARLA A. DEVORE,                                      Jeanne E. Scott,
               Defendants-Appellants.                 Judge.


                                           ORDER

        After our limited remand under United States v. Paladino, 401 F.3d 471, 483-84 (7th Cir.
2005), the district judge concluded, unequivocally, that knowledge about the advisory status of
the sentencing guidelines would not have affected her decision. She would have imposed
the same sentence as originally imposed on both Robert Mitrione and Marla DeVore. Those
sentences, we conclude, could not be viewed as unreasonable. Accordingly, the defendants’
objections to their sentences are rejected, and the judgments under appeal are AFFIRMED.